PER CURIAM.
Thé suit was for the statutory penalties prescribed for violation of the Emergency Price Control Act of 1942, 50 U.S.C.A. Appendix, § 901 et seq. The claim was that though the rental of the premises had been fixed at $25 per month, the defendant, without applying to the rent control authorities and without obtaining permission from them to raise it, had increased the rent to $32.50 per month. The defense was that the property was business property and its rents not subject to the Act. The evidence established without dispute: that the property was a business building in the business part of town; that it was used for business purposes, a three chair barber shop being conducted in it; and that part, but not how much, of the rear of it was occupied as living quarters. The District Judge, on evidence fully supporting his finding, found: That the property was a brick commercial building, predominantly used by plaintiff, Morrison, as a barber shop; that any living in the building by Morrison was purely incidental; that the rental of it was not governed by the Emergency Price Control Act; and that plaintiff was, therefore, not entitled to recover. He was right in so concluding. His judgment is affirmed.